Citation Nr: 1760326	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-05 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a heart disability, to include ischemic heart disease. 

2.  Entitlement to a total rating based on individual unemployability (TDIU).

3.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

4. Entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus (DM).

5.  Entitlement to an initial evaluation in excess of 20 percent for left lower extremity peripheral neuropathy. 

6.  Entitlement to an initial evaluation in excess of 20 percent for right lower extremity peripheral neuropathy.

7.  Entitlement to service connection for left upper extremity peripheral neuropathy.

8.  Entitlement to service connection for right upper extremity peripheral neuropathy.

9.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Edward M. Farmer, Attorney


ATTORNEY FOR THE BOARD

K. Ciardiello, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1964 to March 1971, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2013 and June 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran was scheduled to appear at a Board hearing, but he withdrew his hearing request through his attorney in November 2016 in writing. 38 C.F.R. § 20.704 (d)(2017).

The issues of entitlement to service connection for a heart disability and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On November 15, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran requesting to withdraw his appeal of the issues of entitlement to a service connection for hypertension and bilateral upper extremity peripheral neuropathy, as well as entitlement to a higher rating for PTSD, DM, and bilateral lower extremity peripheral neuropathy.


CONCLUSION OF LAW

1.  The criteria for withdrawal of an appeal of the issue of entitlement to an initial rating in excess of 50 percent for PTSD by the Veteran have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of an appeal of the issue of entitlement to an initial rating in excess of 20 percent for DM by the Veteran have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

3.  The criteria for withdrawal of an appeal of the issue of entitlement to an initial rating in excess of 20 percent for left lower extremity peripheral neuropathy by the Veteran have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

4.  The criteria for withdrawal of an appeal of the issue of entitlement to an initial rating in excess of 20 percent for right lower extremity peripheral neuropathy by the Veteran have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

5.  The criteria for withdrawal of an appeal of the issue of entitlement to service connection for left upper extremity peripheral neuropathy by the Veteran have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

6.  The criteria for withdrawal of an appeal of the issue of entitlement to service connection for right upper extremity peripheral neuropathy by the Veteran have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

7. The criteria for withdrawal of an appeal of the issue of entitlement to service connection for hypertension by the Veteran have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 15, 2016, the Veteran requested that the Board dismiss his appeal of the issues of entitlement to a higher initial ratings for PTSD, DM, bilateral lower extremity peripheral neuropathy, and entitlement to service connection for hypertension and bilateral upper extremity peripheral neuropathy. 

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id.  In the present case, the Veteran has withdrawn the appeal of the issues of entitlement to a higher initial rating for PTSD, DM, bilateral lower extremity peripheral neuropathy, and entitlement to service connection for hypertension and bilateral upper extremity peripheral neuropathy.  Hence, there remain no allegations of errors of fact or law for appellate consideration as to that issue.  Accordingly, the Board does not have jurisdiction to review the appeal of the issues, and they are dismissed.  See Evans v. Shinseki, 25 Vet. App. 7, 15 (2011).


ORDER

The appeal of the issue of entitlement to an initial evaluation in excess of 50 percent for PTSD is dismissed.

The appeal of the issue of entitlement to an initial evaluation in excess of 20 percent for DM is dismissed.

The appeal of the issue of entitlement to an initial evaluation in excess of 20 percent for left lower extremity peripheral neuropathy is dismissed.

The appeal of the issue of entitlement to an initial evaluation in excess of 20 percent for right lower extremity peripheral neuropathy is dismissed.

The appeal of the issue of entitlement service connection for left upper extremity peripheral neuropathy is dismissed.

The appeal of the issue of entitlement service connection for right upper extremity peripheral neuropathy is dismissed.

The appeal of the issue of entitlement to service connection for hypertension is dismissed.


REMAND

The Board finds that the issue of entitlement to service connection for a heart disability must remanded to provide the Veteran with an adequate VA examination.  The Veteran was afforded a VA examination in March 2017.  The March 2017 examiner ruled out a diagnosis of ischemic heart disease and failed to provide a nexus opinion, even though the evidence of record suggests the Veteran may have other heart disabilities, given that the Veteran has a pacemaker.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (finding that when VA provides an examination, that examination must be adequate).  Thus, remand is required to provide the Veteran with a VA examination that addresses all potential heart disabilities. 

In regards to the Veteran's claim for a TDIU, the Board finds that remand is required to clarify the Veteran's work history and submit a VA Form 21-8940, as it is not clear when the Veteran stopped working, and if he has subsequently resumed working since his March 2011 statements indicating unemployability. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any missing VA treatment records and associate them with the claims file.

2. Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his heart disability that are not already of record.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge of his heart disability.  He should be provided an appropriate amount of time to submit this lay evidence.

3. Schedule the Veteran for a VA examination to determine the nature and etiology of his heart disability.  The claims file should be made available to and reviewed by the examiner.  All appropriate tests deemed necessary should be administered.

Based on review of the record, and interview/examination of the Veteran, the examiner should provide an opinion that responds to the following:

(a)  Please identify (by medical diagnosis) each of the Veteran's heart disabilities, a diagnosis of ischemic heart disease and coronary artery disease must specifically be ruled in or out.

The examiner should also discuss what condition led the Veteran to require a pacemaker. 

(b)  As to each diagnosis found to be present, the examiner should opine whether it is at least as likely as not that such disorder is related to or had its onset in service.

The examiner should acknowledge and consider Veteran's assertion that his heart disability is due to exposure to Agent Orange while in service.

4. Give the Veteran an opportunity to clarify his work history and submit a VA Form 21-8940 (Application for Increased Compensation Based on Unemployability) in addition to any additional evidence that is relevant to his claim for a TDIU.

5. Readjudicate the claim on appeal, undertaking any additional development deemed necessary.  If any of the benefits sought on appeal remain denied, issue the Veteran and his representative a Supplemental Statement of the Case and return the matter to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).






_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


